Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-22-00123-CV

                                           Kiera MATHIS,
                                              Appellant

                                                  v.

            TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                  Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CI13518
                               Honorable Larry Noll, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 12, 2022

AFFIRMED

           Kiera Mathis, acting pro se, appeals from the trial court’s order granting the Texas

Department of Family and Protective Services’ plea to the jurisdiction and dismissing her case

with prejudice. We affirm.

                                            BACKGROUND

           Mathis filed a petition with the trial court consisting of (1) a completed form entitled

“Complaint for Violation of Civil Rights (Non-Prisoner Complaint),” (2) a “Statement of

Claim/Affidavit of Facts,” and (3) a letter from the Texas Department of Family and Protective
                                                                                                 04-22-00123-CV


Services (the “Department”), attached as an exhibit.                   The letter states that the Department

completed an investigation of alleged abuse or neglect involving Mathis and her children and made

findings of “Ruled Out” or “Unable to Determine.”

           The form complaint indicates that Mathis’s suit is against “[s]tate or local officials”

pursuant to 42 U.S.C. § 1983 for alleged violations of her and her children’s Fourth and Fourteenth

Amendment rights. Mathis’s “Statement of Claim/Affidavit of Fact,” incorporated into the form,

alleges that, on August 27, 2019, a Department caseworker removed Mathis’s children from her

home without a valid basis. Mathis contends that her children were not abused, abandoned, or

neglected and that the Department’s letter, with its findings of “Rule Out” and “Unable to

Determine,” indicates the Department had no “reason to believe” or a warrant to authorize the

children’s removal from her care. Further, Mathis alleges that at a hearing following the children’s

removal, the Department’s caseworker testified there was a possibility of sexual abuse of one of

the children. Mathis asserts this testimony was misrepresentation, and she complains that she was

not present when the child was medically examined for signs of sexual abuse. 1 In a section for

“Relief,” the petition states:

           I would like the Court to take in[to] consideration of money damages[:]

           Claim 1[:] $280,000 for Aug[ust] 27, 2019 incident

           Claim 2[:] $280,000 per offspring of mine[] removed before a hearing total[ing]
           $840,000

           Claim 3[:] $1.8 million for the separation for nearly a year

           Claim 4[:] $100,000 for punitive damages




1
    The appellate record does not include any filings from the underlying removal proceedings.


                                                          -2-
                                                                                                 04-22-00123-CV


        The Department filed a plea to the jurisdiction, contending that sovereign immunity bars

Mathis’s claims. The trial court granted the plea and dismissed Mathis’s claims with prejudice.

Mathis timely appealed.

                                                 DISCUSSION

        We liberally construe pro se pleadings and briefs; however, we hold pro se litigants to the

same standards as licensed attorneys. See Smith v. DC Civ. Constr., LLC, 521 S.W.3d 75, 76 (Tex.

App.—San Antonio 2017, no pet.); Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex.

App.—Dallas 2012, no pet.). Liberally construed, Mathis’s brief argues the trial court erred by

dismissing her claims with prejudice because the Department had waived its sovereign immunity.

She also argues issues that we would reach only if we were to consider the merits of her claims.

We first address the trial court’s jurisdiction, and then we consider appellant’s ten specific issues.

        I. Sovereign Immunity

        “Sovereign immunity protects the State from lawsuits for money damages.” Reata Const.

Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006) (citation omitted). A unit of state

government is entitled to such immunity — referred to as governmental immunity — unless it has

been waived. See Ryder Integrated Logistics, Inc. v. Fayette Cty., 453 S.W.3d 922, 926 (Tex.

2015); Reata Const. Corp., 197 S.W.3d at 374. 2 “Sovereign immunity encompasses immunity

from suit, which bars a suit unless the state has consented, and immunity from liability, which

protects the state from judgments even if it has consented to the suit.” Reata Const. Corp., 197

S.W.3d at 374. Sovereign immunity from suit deprives a trial court of subject-matter jurisdiction.

Id.




2
 For ease of reference, we use the term “sovereign immunity” to reference both sovereign immunity and governmental
immunity.


                                                      -3-
                                                                                       04-22-00123-CV


       A party may assert that a trial court lacks subject-matter jurisdiction by filing a plea to the

jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). We

review a trial court’s ruling on a plea to the jurisdiction de novo. In re Lubbock, 624 S.W.3d 506,

512 (Tex. 2021) (orig. proceeding). In assessing a plea to the jurisdiction, we begin with the live

pleadings. Heckman v. Williamson Cty., 369 S.W.3d 137, 150 (Tex. 2012). We construe the

pleadings liberally in favor of the plaintiff and look to the plaintiff’s intent. Id.; Ryder Integrated

Logistics, 453 S.W.3d at 927. “We may also consider evidence submitted to negate the existence

of jurisdiction — and we must consider such evidence when necessary to resolve the jurisdictional

issue.” Heckman, 369 S.W.3d at 150. We must grant the plea if the plaintiff’s pleadings

affirmatively negate the existence of jurisdiction or if the defendant presents undisputed evidence

that negates the existence of the court’s jurisdiction. Id. “If the pleadings affirmatively negate the

existence of jurisdiction, then a plea to the jurisdiction may be granted without allowing the

plaintiff[ ] an opportunity to amend.” Miranda, 133 S.W.3d at 227.

       The Department’s plea addresses Mathis’s petition, and neither party filed jurisdictional

evidence other than the affidavit and letter attached to Mathis’s petition. The Department is a

Texas state agency, and, as a state agency, it is entitled to sovereign immunity unless it has been

waived. See Brice v. Tex. Dep’t of Fam. & Protective Servs., No. 14-20-00506-CV, 2022 WL

1310876, at *2 (Tex. App.—Houston [14th Dist.] May 3, 2022, no pet.); In re K.G.S., No. 14-12-

00673-CV, 2014 WL 801127, at *5 (Tex. App.—Houston [14th Dist.] Feb. 27, 2014, no pet.); In

re R.L., 353 S.W.3d 524, 527–28 (Tex. App.—San Antonio 2011, no pet.); Tex. Dep’t of Fam. &

Protective Servs. v. Atwood, 176 S.W.3d 522, 527 (Tex. App.—Houston [1st Dist.] 2004, pet.

denied); see also TEX. FAM. CODE ANN. § 58.0051(a)(2)(C) (defining “juvenile service provider”

as a governmental entity, specifying the term includes the Department of Family and Protective

Services).


                                                 -4-
                                                                                  04-22-00123-CV


       Mathis, as the party suing a governmental entity, bore the burden of affirmatively

demonstrating the trial court’s jurisdiction by alleging a valid waiver of immunity. Dallas Area

Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003). Mathis asserts in her petition and

briefs on appeal that the Department intentionally deprived her and her children of due process

and constitutional rights secured by the Fourth and Fourteenth Amendments to the United States

Constitution. Her form complaint asserts claims pursuant to 42 U.S.C. § 1983, and Mathis

describes her claims as falling under § 1983. Section 1983 provides for a cause of action against

a person who, under color of law, deprives another person of rights secured by the Constitution.

See 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). Mathis asserts that her complaint

also asserts claims under the Fourth and Fourteenth Amendments. Construing her pro se pleading

and briefs liberally, we consider Mathis’s claims as claims under the First and Fourteenth

Amendments as well as under § 1983 based on alleged deprivations of Fourth and Fourteenth

Amendment rights.

       “The Eleventh Amendment to the United States Constitution protects the State of Texas

from suit in its own courts for an alleged violation of federal law.” Hidalgo Cty. v. Dyer, 358

S.W.3d 698, 709 (Tex. App.—Corpus Christi 2011, no pet.) (citing Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 67 (1989)); see also Puentes v. State, No. 04-17-00258-CV, 2017 WL

4413424, at *2 (Tex. App.—San Antonio Oct. 4, 2017, no pet.). Congress has the power to

abrogate state sovereign immunity under Section 5 of the Fourteenth Amendment, but it must do

so with “an unequivocal expression of congressional intent.” Atascadero State Hosp. v. Scanlon,

473 U.S. 234, 238 (1985) (internal quotation marks omitted). Alternatively, the State of Texas

may waive its immunity by statute or legislative resolution with “clear and unambiguous

language.” Nazari v. State, 561 S.W.3d 495, 500 (Tex. 2018).




                                              -5-
                                                                                                  04-22-00123-CV


        Mathis has directed us to no authority to suggest that Congress has abrogated Eleventh

Amendment immunity as to claims under the Fourth and Fourteenth Amendments. To be sure, a

parent has a liberty interest in the care, custody, and control of children, pursuant to the Due

Process Clause of the Fourteenth Amendment. See Troxel v. Granville, 530 U.S. 57, 65 (2000).

The Fourth Amendment “safeguard[s] the privacy and security of individuals against arbitrary

invasions by governmental officials.” Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018)

(quoting Camara v. Mun. Court, 387 U.S. 523, 528 (1967)). However, these protections do not

suggest that Congress has waived the State’s Eleventh Amendment immunity for suits seeking

money damages for alleged violations of these constitutional rights. See Brice, 2022 WL 1310876,

at *3 (“The Fourteenth Amendment’s Due Process Clause does not waive the Department’s

sovereign immunity.”); cf. Garcia v. United States, 666 F.2d 960, 966 (5th Cir. 1982) (“The

Constitution does not waive the Government’s sovereign immunity in a suit for damages.”). 3

        Mathis also asserts her constitutional claims under § 1983.                   See 42 U.S.C. § 1983.

However, Congress has not abrogated the State’s or the Department’s immunity as to claims under

this statute. See Will, 491 U.S. at 67 (The enactment of § 1983 did not “disregard the well-

established immunity of a State from being sued without its consent.”); Quern v. Jordan, 440 U.S.

332, 345 (1979); see also Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839 (Tex. 2007);

Brice, 2022 WL 1310876, at *3; Adams v. Harris Cty., No. 04-15-00287-CV, 2015 WL 8392426,

at *3 (Tex. App.—San Antonio Dec. 9, 2015, pet. denied); In re K.G.S., 2014 WL 801127, at *5. 4



3
  In addition to the Fourth and Fourteenth Amendments, Mathis asserts jurisdiction under 28 U.S.C. § 1331; however,
§ 1331 is not a waiver of sovereign immunity. Garcia, 666 F.2d at 966; Wije v. Tex. Woman’s Univ., No. 4:14-CV-
571-ALM-CAN, 2015 WL 9872534, at *7 (E.D. Tex. Dec. 22, 2015) (“Section 1331 provides federal district courts
original jurisdiction over federal questions, but it does not create a blanket waiver of sovereign immunity.”).
4
   Mathis cites Monell v. Department of Social Services, 436 U.S. 658 (1978), for the proposition that a “local
government” is a “person” subject to suit under § 1983; however, the Department, as a state agency, is not a “local
government,” under § 1983. See Will, 491 U.S. at 65–66; see also Koseoglu, 233 S.W.3d at 839; Brice, 2022 WL
1310876, at *3.


                                                       -6-
                                                                                                   04-22-00123-CV


        Likewise, Mathis has not directed us to any state statute or legislative resolution purporting

to establish the Department’s waiver of sovereign immunity for claims under the Fourth and

Fourteenth Amendments and under § 1983. Cf. Nazari, 561 S.W.3d at 500. Therefore, Mathis

has not established the Department’s waiver of immunity by legislative enactment. See id.;

Whitley, 104 S.W.3d at 542–43; see also Koseoglu, 233 S.W.3d at 839–40; Brice, 2022 WL

1310876, at *3; In re K.G.S., 2014 WL 801127, at *5. 5

        We hold Mathis has not established a valid waiver of the Department’s sovereign immunity

for her claims for money damages against the Department pursuant to the Fourth and Fourteenth

Amendments and under § 1983. Therefore, the trial court did not err by granting the Department’s

plea to the jurisdiction. See Whitley, 104 S.W.3d at 544; Brice, 2022 WL 1310876, at *3–*4; In

re K.G.S., 2014 WL 801127, at *5. Because Mathis’s claims are barred by sovereign immunity

and this bar cannot be overcome by amending the claims, we affirm the trial court’s dismissal of

her claims with prejudice. See Miranda, 133 S.W.3d at 227; Puentes, 2017 WL 4413424, at *3.

        II. Mathis’s Issues on Appeal

        With our jurisdictional holding in mind, we now address Mathis’s ten specific issues.

Mathis’s Issue 7 asks “Whether Congress intend[ed] to abrogate the state sovereign immunity

through the U.S. Const, amend. XIV, § 5 for civil rights and constitutional violations?” As

discussed, Mathis has not directed us to any authority to suggest that Congress has abrogated

Eleventh Amendment immunity through Section 5 of the Fourteenth Amendment as to her claims.

We overrule her Issue 7.




5
 Mathis has not asserted an ultra vires claim against an officer or employee of the Department or a claim against a
Department officer or employee in that person’s individual capacity. Cf. City of El Paso v. Heinrich, 284 S.W.3d 366,
371–73 (Tex. 2009); Brice, 2022 WL 1310876, at *2; Adams, 2015 WL 8392426, at *4.


                                                        -7-
                                                                                                      04-22-00123-CV


         Mathis’s Issue 1 asks: “Can the [Department] have [i]mmunity for [its] nonjudicial

activities wh[ich] knowingly violate civil rights and due process secured by ‘U.S. Const, amend.

XIV, § 1’?” Mathis’s Issue 5 asks: “Does the 11th Amendment sovereign immunity apply for [the

Department] after the [D]epartment maliciously fabricated claims or evidence of human trafficking

and sexual abuse?” Mathis’s Issue 10 asks: “Whether the district court[’s] discretionary decision

dismissing civil rights claim[s] with prejudice should be reversed and remanded when there is clear

evidence of constitutional violations and fraud?” We overrule Mathis’s Issues 1, 5, and 10 because

the State’s sovereign immunity is not dependent on the resolution of Mathis’s allegations of

constitutional violations, malicious actions, or fraud. See Reata Const. Corp., 197 S.W.3d at 374

(“Sovereign immunity encompasses immunity from suit[.]”).

         We do not reach Mathis’s Issues 2, 3, 4, 6, 8, which concern the merits of her claims,

because the trial court did not have subject-matter jurisdiction. See id. 6

         Last, we overrule Mathis’s Issue 9, which concerns dismissal with prejudice. 7                             As

discussed above, the trial court correctly dismissed Mathis’s claims with prejudice because the

jurisdictional bar to her claims cannot be cured by amendment.




6
  Mathis’s issues that we do not reach are:
Issue 2: “Alternatively [to Issue 1], [s]hould the [D]epartment strip a parent of custody and due process rights secured
by ‘U.S. Const, amend. XIV, § 1’ if her offspring[] weren’t in danger of serious bodily harm?”
Issue 3: “Whether an order or judgment should be declared void if a court gives an emergency order resulting in a
violation of 14th Amendment due process law, claiming children were victims of human trafficking on 1 [or] more
occasions when in fact they were not?”
Issue 4: “Whether a mother[’s] right to medical consent [is] protected by the ‘U.S. Const, amend. XIV, § 1?’”
Issue 6: “Whether [the] Parental [R]ights and [R]esponsibilities [A]ct [of] 1995 is intended to protect families from
misconduct or interference from the state?”
Issue 8: “Whether parents and their offspring[] are protected by the ‘U.S. Const, amend. IV’ of the constitution against
unreasonable and warrantless seizures?”
7
  Mathis’s Issue 9 is: “Whether the district court’s judgment should be declared Void for willfully violating 28 U.S.
Code § 455 and Texas Code of Judicial Conduct cannon 3B(5) and (8), after a person pleads for non-Prejudice,
preserving her 7th And 14th Amendment rights?”


                                                         -8-
                                                                                   04-22-00123-CV


                                         CONCLUSION

       We affirm the trial court’s order granting the Department’s plea to the jurisdiction and

dismissing Mathis’s claims with prejudice.

                                               Rebeca C. Martinez, Chief Justice




                                             -9-